Citation Nr: 0708608	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  96-41 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active service from August 1959 to August 
1962 and from May 1968 to April 1971 and additional reserve 
service.  He died in November 1993.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board previously remanded this matter in May 2004.


FINDINGS OF FACT

1. The veteran died in November 1993.  The death certificate 
lists the immediate cause of death a arteriosclerotic 
cardiovascular disease.  No underlying causes were listed.

2.  The veteran had service in the Republic of Vietnam, and 
exposure to Agent Orange is presumed.

3.  At the time of the veteran's death, service connection 
was not in effect for any conditions.

4.  Cardiovascular disease was not manifested during service 
or within one year of separation from service.

4.  No medical evidence has been submitted or identified 
which would demonstrate that the veteran's death was related 
to exposure to Agent Orange or other herbicide agents.
5.  A service-connected disability is not the principal or a 
contributory cause of the veteran's death.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death of the veteran. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in their possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the claimant 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the appellant 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the appellant is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

The United States Court of Appeals for Veterans Claims 
(Court) held in  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the September 1996 
decision preceded the enactment of the VCAA.  The appellant 
initially received notice of VCAA provisions by letter dated 
in June 2003.  This letter advised the appellant with notice 
of the evidence required to substantiate the claim, explained 
VA's duty to assist in the development of the claim and 
informed her that she should submit any pertinent evidence in 
her possession. 

August 2003 and November 2005 Supplemental Statements of the 
Case also provided the appellant with the applicable legal 
criteria, informed the appellant of the evidence considered 
in deciding the claim and advised the appellant to submit any 
additional evidence regarding her claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, VA can properly cure a defect in the timing 
of the notice, it did leave open the possibility that notice 
error of this kind may be non-prejudicial to a claimant.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).   In this 
regard, the appellant was advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  Thus, the Board finds that VA's duty to notify has 
been fulfilled and any defect in the timing of such notice 
constitutes harmless error.

B. Duty to Assist

VA, through the RO, made reasonable efforts to assist the 
appellant in the development of this claim.  The Board also 
finds that all necessary development has been accomplished. 
The RO has made reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate this claim. Unfortunately, some of the veteran's 
service medical and dental records are not available for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in 1973.  
Accordingly, VA has a heightened duty to assist the appellant 
in developing this claim.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). 

The available relevant evidence has been obtained and 
associated with the claims file.  Additionally, several 
medical nexus opinions have been obtained in accordance with 
the requirements of 38 C.F.R. § 3.159(c)(4).  As there do not 
appear to be any relevant records outstanding, the Board 
concludes that the duty to assist has been satisfied in this 
case.

II.  Legal Criteria

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 38 C.F.R. § 3.312(a). For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto. 38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is a 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including cardiovascular-renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
appellant.  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected but provide an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

Service connection may be presumed for residuals of Agent 
Orange exposure, or for death caused thereby, by showing two 
elements.  First, it must be shown that the veteran served in 
the Republic of Vietnam during the Vietnam era.  38 U.S.C.A.
 § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must 
have been diagnosed with one of the specific diseases listed 
in 38 C.F.R. § 3.309(e), or a nexus between the cause of 
death and service must otherwise be established.  See Brock 
v. Brown, 10 Vet. App. at 162 (1997).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  If a veteran was exposed to an herbicide agent (to 
include Agent Orange) during active military, naval or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307 are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. 
§ 3.307 are also satisfied:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309.
The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002). 

Diseases or disorders that have been presumptively associated 
with exposure to Agent Orange do not include cardiovascular 
disease, and accordingly the veteran's death from that 
condition is not entitled to a presumption of service 
connection under the statutes and regulations.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.307, 3.309.  When there is 
no evidence that a condition that is presumptively related to 
Agent Orange exposure caused the veteran's death, service 
connection for the cause of death may be established if it is 
otherwise shown that the conditions causing death were the 
result of exposure to Agent Orange.  See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 
1113(b), 1116; 38 C.F.R. § 3.303.  Therefore, the appellant 
may establish service connection for the cause of the 
veteran's death by presenting competent evidence which shows 
that it is as likely as not that the disorder was caused by 
in-service Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, supra.

Under 38 U.S.C.A. § 5107 (2002), VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA, and when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a mater, give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


II.  Analysis of Claim

In reaching a decision in this case, the Board has considered 
all of the pertinent evidence of record, including service 
medical records, post-service medical records, VA medical 
opinions  and private medical opinions and statements 
submitted by the appellant.  

The appellant claims that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits.  She contends that 
Agent Orange exposure and 
post-traumatic stress disorder (PTSD) may have contributed to 
the veteran's cardiovascular disease.   

The record shows that the veteran was not service-connected 
for any disabilities.  

The veteran had active service from August 1959 to August 
1962 and from May 1968 to April 1971.  He served in Vietnam 
and received the Combat Infantryman Badge and the Silver 
Star, among other decorations.  

Records from the veteran's initial period of active duty 
service between August 1959 and August 1962 are negative for 
any findings of cardiovascular disease.  Although records 
from the veteran's second period of active duty between May 
1968 to April 1971 are incomplete, a record of the April 1971 
separation examination reflects normal cardiovascular 
findings.  

Post-service, there is no evidence to indicate that 
cardiovascular disease manifested  to a compensable degree 
within one year of separation from service.    

Post-service medical records reflect that the veteran was 
diagnosed with myocardial infarction in 1975.  Numerous 
medical records document treatment for hyperlipidemia and for 
angina. Records reflect that the veteran underwent bypass 
surgery in 1984.  

A death certificate on file shows that the veteran died in 
November 1993 at Parkland Memorial Hospital in Dallas.  The 
immediate cause of death was listed as arteriosclerotic 
cardiovascular disease.  No underlying causes were listed.   

As noted above, a grant of service connection for the cause 
of death requires medical evidence of a nexus, or link, 
between the current disability and the in-service disease or 
injury.  Hickson, supra.   The Board concludes, for the 
reasons discussed below, that the weight of the evidence is 
against the finding of a medical nexus between the veteran's 
service and  his death from arteriosclerotic cardiovascular 
disease.

The appellant has offered three statements from private 
physicians.  In a statement submitted in April 1999, Dr. J. 
Guileyardo, a deputy chief medical examiner, noted that the 
veteran had several risk factors for arteriosclerotic 
cardiovascular disease, including hypercholesteterolemia and 
cigarette smoking.  Dr. Guileyardo stated that stress is 
generally listed as a minor factor for atherosclerosis.  He 
further stated that atherosclerosis and hypercholesterolemia 
are major risk factors for atherosclerosis.  Dr. Guileyardo 
opined that the veteran had a significant stress related to 
his Vietnam duty and concluded that it was possible that 
stress, in combination with other risk factors, contributed 
to the development of heart disease.

Also in evidence is a statement from a private physician, Dr. 
Einspruch, dated in February 1999.  Dr. Einspruch opines that 
the veteran's function was adversely affected by combat 
experience and that the veteran's behavior was characteristic 
of post-traumatic stress.  Dr. Einspruch did not provide an 
opinion regarding whether there was a causal relationship 
between any post-traumatic stress and the veteran's death 
from arteriosclerotic cardiovascular disease.  

The evidence also includes a statement from a private 
physician, Dr. Lennard, received in February 1996.  Dr. 
Lennard relates that he had active service with the veteran.  
Dr. Lennard states that the veteran had poorly healed wounds 
that were possibly related to a nutritional deficiency and 
that he had significant scaling of the skin on his hands and 
feet.
   
VA has obtained two medical opinions regarding whether the 
veteran's death is related to service.  An August 2005 
opinion from one VA physician addresses the issue of whether 
the veteran had a psychological condition that was the 
intermediate or underlying cause of his death.  In that 
opinion, the examiner noted that the veteran had normal blood 
pressure and a normal electrocardiogram upon enlistment in 
1969.  The examiner reviewed the veteran's medical history 
and noted an impression of myocardial infarction in 1976 and 
bypass surgery in September 1984.  The examiner noted that 
the veteran suffered for a number of years from 
arteriosclerotic heart disease and noted that there was 
medical evidence that the veteran had situational depression 
due to physical problems.  The examiner concluded that the 
most significant factors in the cause of the veteran's death 
were hyperlipidemia and cigarette smoking.

An August 2005 opinion from a VA psychologist also fails to 
provide a nexus between the veteran's service and his death.  
In that opinion, the examiner noted that the veteran had a 
history of cardiovascular disease and was referred for 
psychiatric evaluation in response to a referral by a 
cardiologist.  The examiner further noted that the veteran 
was diagnosed with depressive reaction associated with 
extensive physical disorder.  The examiner stated that there 
was no evidence in the veteran's records of complaint of, 
diagnosis of, or treatment for a psychological disorder 
preceding advanced cardiovascular disease.  The examiner 
concluded that there is no evidence in the record that the 
veteran was suffering from any psychological condition that 
was the immediate or underlying cause of his death.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  After 
review of the medical opinions discussed above, the Board 
concludes that the weight of the medical evidence is against 
a finding of a nexus between the veteran's service and the 
arteriosclerotic cardiovascular disease that caused his 
death.  The opinions of Dr. Guileyardo, as well as the two VA 
medical opinions, concluded that emotional stress was a minor 
factor in the development of arteriosclerotic cardiovascular 
disease and that hyperlipidemia and cigarette smoking were 
significant factors in the development of this condition.  

The Board also notes that the appellant has submitted 
numerous lay statements in support of her claim.  The 
appellant contends that PTSD and Agent Orange exposure 
contributed to the veteran's death.  Several other lay 
statements are in evidence.  The record also includes an 
October 1997 statement from the veteran's co-worker, M.G.  
M.G. states that he noticed changes in the veteran's behavior 
in the fall of 1992 and that the veteran was often isolated 
and forgetful.  In another statement, the veteran's brother 
relates that he attended VA medical appointments with the 
veteran and was aware that the veteran reported problems with 
his skin, hair and teeth.  While the Board appreciates the 
sincerity of these statements, such lay statements are not 
competent medical evidence for the purpose of determining 
service connection for the cause of the veteran's death.  
Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Additional evidence submitted by the appellant includes 
research studies and newspaper articles regarding the link 
between dioxin exposure and heart disease and the link 
between stress and heart disease.  The Board notes that there 
are no medical opinions in evidence to support a conclusion 
that the veteran's cardiovascular disease was caused by Agent 
Orange exposure.  Furthermore, as noted previously, 
cardiovascular disease is not one of the conditions for which 
presumptive service connection based upon Agent Orange may be 
established under § 3.307.  

Although the Board is sympathetic with the appellant's loss 
of her husband, there is a lack of competent medical evidence 
to warrant a favorable decision.  The Board is not permitted 
to engage in speculation as to medical causation issues but 
must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate decision.  
See Smith v. Brown, 8 Vet. App. 546, 553 (1996).  The weight 
of the competent medical evidence in this case is against a 
finding that a disease or injury incurred during service 
contributed to or caused the veteran's death.  Therefore, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


ORDER


Service connection for the cause of the veteran's death is 
denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


